Citation Nr: 0313367	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  95-16 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for essential 
hypertension.

2.  Entitlement to service connection for a chronic acquired 
variously diagnosed low back disorder including herniated 
nucleus pulposus (HNP), degenerative joint disease (DJD) and 
degenerative disc disease (DDD).

(The issues of entitlement to initial increased (compensable) 
evaluations for right myofascial pain dysfunction syndrome 
with myalgia and loss of all teeth are the subjects of a 
future decision.)  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The appellant had active service from June 1956 to May 1958.  
Service-connection is in effect for scar, left cheek, rated 
as zero percent disabling since 1963.

The current appeal arose from a May 1994 rating decision of 
the Department Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, denied entitlement 
to service connection for essential hypertension, residuals 
of a mouth injury, and residuals of a low back injury 
including HNP, DJD and DDD.

The appellant provided oral testimony before a Hearing 
Officer (HO) at the RO in October 1994, a transcript of which 
has been associated with the claims file.

In September 1995 the RO denied entitlement to compensation 
benefits for impotency and peripheral vascular disease 
secondary to back surgery pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 2002).

The appellant provided oral testimony before a HO at the RO 
in August 1996, a transcript of which has been associated 
with the claims file.

In April 1997 the Board of Veterans' Appeals (Board) remanded 
this case to the RO for further development and adjudicative 
actions.



In October 1999 the RO affirmed the determinations previously 
entered.

The case was returned to the Board for further appellate 
review.

In December 2000 the Board denied entitlement to compensation 
benefits for impotency and peripheral vascular disease as 
secondary to VA back surgery pursuant to the provisions of 38 
U.S.C.A. § 1151.  The issues of entitlement to service 
connection for essential hypertension, residuals of a back 
injury including DJD and DDD and residuals of a mouth injury 
were remanded to the RO for further development and 
consideration of the Veterans Claims Assistance Act of 2000, 
(VCAA) Pub. L. No. 106-475.

While the case was in remand status, the RO in January 1999 
granted service connection for residuals of a mouth injury 
based on dental trauma diagnosed as right myofascial pain 
dysfunction syndrome with myalgia, evaluated as 
noncompensable under Diagnostic Code 9905 and loss of all 
teeth, evaluated as noncompensable under Diagnostic Code 9913 
retroactively to January 6, 1994.  

Since the grant of service-connection represents a full grant 
of benefits sought on appeal, the issue of entitlement to 
service connection for residuals of a mouth injury is no 
longer in appellate status.

The appellant perfected a timely appeal with the 
noncompensable evaluations assigned for service-connected 
right myofascial pain dysfunction syndrome with myalgia under 
Diagnostic Code 9905 and loss of all teeth under Diagnostic 
Code 9913.

The case was returned to the Board for appellate 
consideration.  


The Board is undertaking additional development on the issues 
of entitlement to initial compensable evaluations for right 
myofascial pain dysfunction syndrome with myalgia under 
Diagnostic Code 9905 and loss of all teeth under Diagnostic 
Code 9913 pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development.  The appellant has two options: (1) He can 
request that your appeal be remanded by the Board to the RO 
for initial review of the new evidence and issuance of a 
supplemental statement of the case (SSOC); OR (2) He can 
waive the right to initial review of the new evidence by the 
RO, and request that the Board proceed with adjudication of 
his appeal.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit (CAFC).  


FINDINGS OF FACT 

1.  Essential hypertension was not shown in active or for 
many years thereafter, and was not disabling to a compensable 
degree during the first post service year.

2.  The probative and competent medical evidence fails to 
demonstrate a link between essential hypertension and active 
service on any basis.

3.  A chronic acquired low back disorder was not shown in 
active service or for many years thereafter, nor was 
osteoarthritis disabling to a compensable degree during the 
first post service year.

4.  The probative and competent medical evidence fails to 
demonstrate a link between a low back disorder including HNP, 
DJD and DDD and active service on any basis.


CONCLUSIONS OF LAW

1.  Essential hypertension was not incurred in or aggravated 
by active service; nor may it be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303(d), 
3.307, 3.307, 3.309 (2002). 

2.  A chronic acquired low back disorder including HNP, DJD 
and DDD were not incurred in or aggravated by active service; 
nor may service connection be presumed for osteoarthritis.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. 
§§ 3.303(d), 3.307, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The appellant's service medical records including a June 1956 
physical examination report for entry onto active duty and a 
May 1958 physical examination report of separation from 
active duty are silent for essential hypertension and a back 
disability, however diagnosed.  Clinical evaluations of the 
back in service were normal.  Blood pressure was not reported 
as hypertensive in nature.  

An October 1963 VA general medical examination report shows a 
normal musculoskeletal examination.  Blood pressure was 
124/82.  

Private hospital records in December 1978 refer to severe 
essential hypertension.  

A June 1980 VA clinical record shows the appellant was seen 
complaining of low back pain after carrying sheet rock 
upstairs.  X-rays showed DJD of the low back.

The appellant had sudden pain after bending over to put the 
sheet rock down.  The pain radiated to the left leg and 
ankle.  He had been seen one year earlier for back pain at an 
orthopedic clinic.  

In July 1980 the appellant returned to VA with continued back 
pain.  He complained of numbness of the lower left leg.

VA hospital treatment records in early September 1980 show 
the appellant underwent a L4-5 laminectomy with placement of 
Knodt rods with lateral mass fusion of L4 to S1 for HNP.  It 
was noted that he was admitted to the hospital with radicular 
pain for over 3 months radiating down the left leg with 
positive neurological signs in the L5-S1 distribution.  He 
reported having injured his back on the job on the day of 
hospital admission.  

The appellant was subsequently taken to the X-ray department 
for a myelogram that showed a huge defect with a high degree 
of flow defect at the L4-5 area with a central ventral disk 
herniation at that level.  He was taken to the operating room 
in mid-September where an L4-5 laminectomy was performed with 
Knodt rod and extraction and a lateral mass fusion of L4 to 
S1.

March 1981 VA hospital records refer to the appellant's 
second admission for 5 month status post left L4-5 diskectomy 
with fusion and Knodt rodding.  X-rays showed a solid fusion 
and the Knodt rods had remained in place and minor 
degenerative changes. 

Social Security Administration records in 1983 show the 
appellant alleged disability due to a back injury since 
January 1981.  He primarily worked in the construction 
industry.

A March 1983 general physical examination report from 
Examination Management Services, Inc., shows the appellant's 
problems consisted of hypertension and low back pain, only. 

A lumbar spine X-ray revealed narrowing of the disc space at 
the L5-S-1 level, and minimal narrowing at the L4-L5 level.  
There was minimal osteophyte formation at L4 and L5.  It was 
noted that such findings suggested mild DDD.  

A private hospital record in January 1991 showed a history of 
DDD with neuropathy.

In October 1994 the appellant attended a hearing at the RO.  
A copy of the hearing transcript is on file.  He noted 
developing essential hypertension in service.  He reported 
the onset of back pain as a result of servicing heavy 
artillery equipment.  

In August 1996 the appellant attended a hearing before a 
hearing officer at the RO. A copy of the hearing transcript 
is on file.  The issue discussed primarily related to 
entitlement to compensation for impotency and peripheral 
vascular disease secondary to back surgery pursuant to 38 
U.S.C.A. § 1151.  

A July 1997 VA orthopedic examination report shows the 
veteran had a disc excision at L4 and L5, and had spinal 
fusion at L4 to the sacrum with internal fixation fusing knot 
rot.  

A July 1997 VA cardiovascular examination report shows severe 
essential hypertension.  The examiner noted that it was 
impossible for him to state the time of onset of the 
veteran's hypertension or onset of treatment for hypertension 
as those records were not available for review.  The examiner 
stated that the service medical records showed that blood 
pressure readings noted on enlistment and on separation 
physical examination reports were normal.  Also, it was noted 
that the veteran was never treated for hypertension in active 
service.  

A February 2002 VA orthopedic examination report shows the 
medical specialist reviewed the veteran's claims file.  
Following a comprehensive objective evaluation the medical 
specialist's diagnosis was DJD and DDD of the lumbar spine 
with status postoperative repair in 1980 with minimal back 
pain and no significant back disability.

A February 2002 VA cardiovascular examination report shows 
that that the examiner reviewed the veteran's claims file.  
He noted the presence of normal blood pressure in active 
service and at separation from active duty.  He noted that at 
some time after separation from service the veteran developed 
hypertension but that it was impossible to say when it 
started.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1131 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

If the disorder is essential hypertension or arthritis, 
service connection may be granted if manifested to a degree 
of 10 percent within one year of date of termination of such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137(West 2002); 
38 C.F.R. §§ 3.307, 3.309(2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Since the veteran served on active duty during peacetime the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application.
With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2002).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 

Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); se e generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law. 

During the course of the appeal the Board remanded this case 
to the RO for additional development of the evidence 
including consideration of VCAA.

In May 2001, the RO sent the veteran a letter advising him of 
the VCAA.  The RO advised him to submit additional evidence 
in support of his claim.  It advised him that he could submit 
it himself or sufficiently identify such evidence and 
complete a VA Form 21-4142 so that VA could obtain it for 
him.  Such notice sufficiently placed him on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a December 2002  supplemental statement of the case (SSOC) 
the RO provided the appellant with the provisions of the 
VCAA, and made it clear that his claim had been considered 
under this new law.

There is no need for a file medical opinion as the medical 
record already contains competent medical opinions addressing 
the etiology of the disorders at issue for which service 
connection is claimed.

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)), 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159).  

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.  There is no useful 
purpose in remanding the issue decided below.

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since the RO initially considered VCAA in connection with the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Service connection

A comprehensive review of the record shows that neither 
essential hypertension nor a back disability, however 
diagnosed including HNP, DJD and DDD were present during 
service or demonstrated on examination in May 1958 for 
separation therefrom.  Clinical evaluations of the back 
during service and at separation therefrom were normal.  A VA 
examiner who reviewed the service medical records many years 
thereafter determined that the veteran's blood pressure in 
service and at separation therefrom was normal.  

Importantly, an October 1963 VA general medical examination 
report showed a normal clinical evaluation of the back and 
findings of hypertension.  

The probative and competent medical evidence fails to 
demonstrate a link between essential hypertension and a low 
back disability including HNP, DJD and DDD, first noted 
approximately 20 years postservice and the veteran's remote 
period of service.  Moreover, neither osteoarthritis nor 
hypertension were shown disabling to a compensable degree 
during the first post service year, thereby precluding 
entitlement to service connection on a presumptive basis.

Specifically, the first of the three requirements to prevail 
in a claim of service connection is that the veteran have the 
claimed disability.  See Hickson, supra.  The evidentiary 
record shows he has essential hypertension and a variously 
diagnosed low back disorder.  

The next requirement is that there be medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury.  The veteran's service 
medical records are silent for essential hypertension and a 
low back disability, however diagnosed including HNP, DJD and 
DDD.  He claims the onset of essential hypertension and DDD 
in service.  

Most importantly of all, the third requirement for prevailing 
on a claim of service connection is that there be medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson, 
supra.

There is probative and competent medical evidence of record 
consisting of February 2002 VA cardiovascular and orthopedic 
examination reports essentially discounting any causal link 
between essential hypertension or a low back disability and 
the veteran's remote service especially in view of the lack 
of continuity of pertinent symptoms for many years following 
separation thereby precluding entitlement to a grant of 
service connection for essential hypertension and a low back 
disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Hickson, 
supra; Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Finally, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

The veteran's bare opinion, as a lay person, is of no 
probative value in light of the requirement for medical 
evidence linking essential hypertension and a low back 
disability to the veteran's active service.  



The CAVC has held that lay assertions of medical causation do 
not constitute competent evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for essential hypertension 
and a low back disorder including HNP, DJD and DDD.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service-connection for essential hypertension 
is denied.

Entitlement to service connection for a chronic acquired low 
back disorder, variously diagnosed, including HNP, DJD and 
DDD is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

